Case: 1:19-cr-00733 Document #: 44 Filed: 11/14/19 Page 1 of 1 PagelD #:241

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

United States of America )
Plaintiff ) Case No: 19 CR 733-2
v. )
) Judge: Maria Valdez
)
Rick Owen )
Defendant )
ORDER

Preliminary examination hearing held on 11/14/19 as to defendant Rick Owen. Witness
testimony taken. The Government rests it case with one witness. Preliminary examination
hearing evidence concluded. Defendant Owen did not call any witnesses. Defendants rest.

(T:2:15)

Warnaie, Viti/

Date: November 14, 2019 Magistrate Judge Maria Valdez

 
